Citation Nr: 1441123	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-36 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an extra-schedular rating for service-connected pes planus. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran had active service from September 1991 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada. These issues were remanded by the Board for further development in October 2011.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for one disability: bilateral pes planus evaluated as 10 percent disabling prior to April 7, 2010, and 30 percent thereafter.    

2.  The most probative evidence demonstrates that the Veteran's service-connected disability is not manifested by an exceptional disability picture and does not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  An extra-schedular rating is not warranted for the Veteran's bilateral pes planus.  38 C.F.R. § 3.321 (2013).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extra-schedular Consideration

The Veteran is currently service-connected for bilateral pes planus, evaluated as 10 percent disabling prior to April 7, 2010, and 30 percent disabling thereafter.  He contends that this disability interferes with employment.  In March 2010, he stated that pes planus and arthritis of the ankles (not service connected) necessitated the use of pain killers on the job, as he was on his feet for 10-12 hours per day.  The Veteran was let go from that position, and he enrolled in a VA Vocational Rehabilitation program.

In October 2011, the Board denied increases to the Veteran's disability prior to, and subsequent to, April 7, 2010.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Although the Board may not assign an extra-schedular rating in the first instance, because the authority for doing so is vested in a particular VA official - the Director of the Compensation and Pension Service - the Board remanded this issue to the RO for referral to that office in October 2011.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service (C&P) to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  

Under Diagnostic Code 5276 for pes planus, a 10 percent rating, regardless of whether the condition is unilateral or bilateral, indicates a moderate disability with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating is warranted for unilateral pes planus, and a 30 percent rating requires a severe, bilateral condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus, or a 50 percent rating for bilateral pes planus, requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276.

Turning to the evidence of record, the Veteran was afforded a VA examination in December 2008.  At that time, he indicated that his pes planus had become progressively worse.  The Veteran reported having pain while standing and walking and swelling while standing, walking, or at rest.  He further noted that stiffness was present with standing and walking, and he stated that he experienced fatigability with standing and walking, and weakness when standing.  The Veteran reported pain around the heel, at the top of the foot, at the first MTP joint, and at the arch of the foot.  He noted swelling, redness, stiffness, fatigability, weakness, and lack of endurance for the entire foot as it related to each foot. 

The Veteran also reported weekly flare-ups, which lasted less than one day.  When he experienced flare-ups, he was required to stop what he was doing and rest.  The Veteran was able to stand for 15 to 30 minutes and could walk one quarter mile.  With regard to daily activities, the examiner indicated that the disability had a severe impact on shopping and exercise and prevented participation in sports.  Pes planus had a moderate impact on recreation and chores and mild impact on traveling and driving.  It had no impact on feeding, bathing, dressing, toileting, or grooming. 

The Veteran was afforded an additional VA examination in April 2010.  The Veteran stated that his pes planus had become progressively worse.  He wore shoe inserts.  With regard to both feet, the Veteran reported pain, swelling, redness, and stiffness with standing, walking, and at rest.  He also noted fatigability, weakness, and lack of endurance while standing and walking.  The location for each of these was the entire foot.  There were no flare-ups.  The Veteran was able to stand for 15 to 30 minutes and he was able to walk 100 yards.  He was prescribed orthotics for his foot pain but stated that the efficacy was poor. 

At work, the Veteran had been assigned different duties and noted increased tardiness.  With regard to activities of daily living, the examiner found that his disability had a severe impact on chores, shopping, exercise, sports, recreation, traveling, and bathing, dressing, and driving, while a mild impact was noted as to feeding and grooming.

A VA Vocational Rehabilitation Counseling Record, dated in September 2011, noted that the Veteran's service-connected pes planus impaired his ability to obtain and maintain work.  He was affected by his limitations with regard to heavy lifting, physical labor, and prolonged standing.  His disability also impaired his ability to perform continuous heavy physical work for extended periods of time.  It was noted that the Veteran was currently unemployed because he had difficulty performing his duties at his prior job.  It was recommended that the Veteran return to light, sedentary work.

It was noted that the Veteran's disability impaired his ability to prepare for, obtain, and retain employment consistent with his abilities, aptitudes, and interests.  It was also noted that the disability impaired his ability to perform his work and resulted in an impairment to future employment.  

Although his claim for an increased rating was denied in October 2011, the Board found that the Veteran's service-connected disability suggested an exceptional disability picture to warrant referral for consideration of an extra-schedular rating to the Chief Benefits Director of VA's C&P Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321.

Pursuant to the Board remand, an additional VA examination was provided in September 2013.  The diagnosis of flat feet was noted, with corresponding pain.  Swelling, calluses, and extreme planter tenderness were not reported.  Symptoms were relieved by orthotics, providing evidence against this claim.  There was no evidence of marked deformity, marked pronation, decreased longitudinal arch height, additional deformity causing alteration of the weight-bearing line, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm thereof.  The Veteran reported the occasional use of shoe inserts, with no other assistive devices noted.  

The examiner did not find functional impairment to such an extreme that no effective function remained other than that which would be equally well-served with amputation and prosthesis.  While testing revealed degenerative arthritis to both feet, such disorder is not currently service connected.  Normal bony development was observed with no signs of acute fracture or dislocation.

It was noted that the Veteran's disability did have an impact on his ability to work.  It was further noted that the Veteran was employed part-time as a substitute teacher.  Standing time and walking distance were limited, though he was able to drive without restrictions.  Based on an objective examination, the examiner concluded that it was less likely than not that pes planus caused marked interference with employment, or rendered the Veteran unable to find substantially-gainful employment, providing more evidence against this claim.

Following a recitation of the evidentiary record, the Director found in December 2013 that the VA examinations of record failed to demonstrate marked interference with employment as a result of the Veteran's pes planus.  As such, a review of the record in its entirety did not present any evidence of an exceptional or unusual disability picture, or frequent periods of hospitalization, so as to warrant extra-schedular consideration.

Although the Board may not assign an extra-schedular rating in the first instance, the Board is not restricted from reviewing the denial of an extra-schedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88, 96-7 (1996) (stating that once the Board properly refers an extra-schedular rating issue to the Director of C&P for review, the appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C. § 7104(a) ("All questions in a matter . . . under section 511(a) . . . subject to decision by the Secretary shall be subject to one review on appeal to the . . . Board.").  Hence, the Board has jurisdiction to review whether the C&P Director's decision not to award an extra-schedular rating was appropriate under all three elements set forth in Thun, 22 Vet. App. at 115-16.  38 C.F.R. § 3.321(b).

Upon review of the pertinent evidence of record, the Board agrees with the opinion of the Director of C&P and finds that the decision to deny extra-schedular consideration in this case was appropriate upon consideration of all of the evidence of record.  Based on the criteria of Thun, the Board is of the opinion that the Veteran's service-connected disability does not present such an unusual and exceptional disability picture that the available schedular evaluations are inadequate.  

In this case, while the record clearly demonstrates interference with employment (which, it is important for the Veteran to understand, is the basis for the current evaluation of this disability), the most recent VA examination revealed that objective findings failed to show substantial impairment to gainful employment.  While he was not able to walk or stand for long periods, the only assistive devices used were orthotics and those only occasionally.  

Further, the 2011 VA Vocational Rehabilitation report found that low-skilled sedentary work was indeed possible.  As such, the Board finds that his disability does not exceed the interference with employment as envisioned by his currently-assigned ratings.  His currently-assigned evaluation of 30 percent is indicative of significant interference with employment, and the Board has determined that the Veteran's disability picture does not exceed that which is demonstrated by his currently-assigned schedular rating.

Hence, the Board concludes that while the Veteran's disability interferes with employment, it does not do so to a degree above that which is contemplated by his assigned schedular ratings.  As such, entitlement to an extra-schedular rating must be denied at this time.  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extra-schedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

As noted above, the Board referred a case to the Director of C&P Service for an extra-schedular evaluation, however the Director determined that extra-schedular criteria had not been met at this time.  The Board is in concurrence.

In this case, the Veteran is certainly competent to report symptoms such as pain, or the inability to stand and walk for a long duration, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.  These opinions not only originate from VA medical personnel, but from Vocational Rehabilitation as well.  As such, the Board finds that the Veteran's assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities do not preclude him from obtaining substantially-gainful, sedentary employment.  In other words, even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions his foot pain precludes him from securing and maintaining substantially-gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that his service-connected disability would render him individually unable to follow any substantially-gainful occupation.  The objective medical evidence not only provides evidence against this claim, it does not, at all points, fully support the current evaluation.  Without taking into the Veteran's statements the current evaluation could not be justified.   

While the Board is sympathetic to the Veteran, and regrets his current situation, unfortunately the claim for entitlement to a TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Duty to Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in April 2013 of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Nothing more is required in this case.

As for the duty to assist, the Veteran's VA treatment and vocational rehabilitation records have been obtained, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Such an examination was provided in September 2013, and the objective findings from that examination, along with the opinion of the examiner, are adequate upon which to base each determination at issue.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an extra-schedular rating for service-connected pes planus is denied. 

Entitlement to a total disability rating based upon individual unemployability (TDIU) is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


